Citation Nr: 1540404	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-33 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a back injury has been submitted and, if so, whether service connection for a back disability, to include chronic thoraco-lumbar spine degenerative disease, is warranted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus has been submitted.

3.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an intestinal condition has been submitted and, if so, whether service connection for a gastrointestinal disability, to include chronic diarrhea, is warranted.

4.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension has been submitted.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for non gonococcal prostatitis.

7.  Entitlement to service connection for chronic urinary tract infection.

8.  Entitlement to service connection for body rash.

9.  Entitlement to service connection for residuals of bilateral leg amputations.

10.  Entitlement to service connection for a headache disability.

11.  Entitlement to service connection for vision loss.

12.  Entitlement to service connection for a heart disability.

13.  Entitlement to service connection for cerebral vascular accident and residuals.

14.  Entitlement to special monthly compensation based on the need for aid and attendance.

15.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

All the above issues, save that the petitions to reopen claims for entitlement to service connection for a back injury and an intestinal condition (which are granted herein), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied entitlement to service connection for back injury, finding that that there was no evidence of an actually disabling condition.

2.  Evidence received since the February 1998 rating decision raises a reasonable possibility of substantiating the Veteran's back injury claim.

3.  An unappealed February 1998 rating decision denied entitlement to service connection for intestinal condition, finding that that there was no evidence of an actually disabling condition.

4.  Evidence received since the February 1998 rating decision raises a reasonable possibility of substantiating the Veteran's intestinal condition claim.
CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied entitlement to service connection for back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the February 1998 rating decision in relation to the Veteran's claim for entitlement to service connection for back injury is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 1998 rating decision that denied entitlement to service connection for intestinal condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Evidence received since the February 1998 rating decision in relation to the Veteran's claim for entitlement to service connection for intestinal condition is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that he has back and gastrointestinal disabilities due to his military service.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran originally was denied entitlement to service connection for back injury and intestinal condition in a February 1998 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015). 

As a result, a claim of service connection for back injury and/or intestinal condition may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).
Again, the Veteran claims he incurred back and gastrointestinal disabilities due to his military service.  There also is some indication that he believes one or both of these problems is due to his currently diagnosed diabetes mellitus, type II.  At this time, entitlement to service connection for diabetes mellitus has not been granted; however, the issue is before the Board and is remanded herein.  

The original February 1998 rating decision considered the Veteran's claims only as to whether it was directly related to his military service.  New and material evidence, however, is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The February 1998 rating decision denied the back and intestinal claims based on a finding that the Veteran did not have current back or intestinal disabilities.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs) and VA treatment records.

The Board finds that the evidence submitted since the February 1998 rating decision raises a reasonable possibility of substantiating his service connection claims and, as such, the claims are reopened.

In that regard, the Veteran was afforded VA examinations for the back and gastrointestinal claims in June 2013.  The examiner found that the Veteran had current chronic diarrhea and chronic thoraco-lumbar spine degenerative disease.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the Veteran now has current back and gastrointestinal disabilities.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's back and gastrointestinal disability claims.
However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for back and gastrointestinal disabilities on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for back injury is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for intestinal condition is reopened; the appeal is granted to this extent only.

REMAND

The Board concludes that a remand is required prior to the adjudication of the remaining claims.  Specifically, the April 2011 rating decision, while addressing the issue of entitlement to service connection for vision loss, cited an August 2010 VA treatment record.  The most recent VA treatment records in the claims file are from May 2010.  As there is evidence of VA treatment records thereafter, a remand is required to obtain all VA treatment records from May 2010.  

In addition, the Board notes that on multiple occasions, most recently in February 2011, the RO requested VA treatment records for the month of January 1996 from the Dallas, Texas VA Medical Center (VAMC).  No response from the Dallas VAMC is of record.  Although the Board appreciates the RO's multiple efforts in this regard, as a negative response was not received, further requests to the Dallas VAMC are required until the records or a negative response are received.  In addition, in a November 2010 VA Form 21-4142 the Veteran indicated that he had received treatment in 1997 at the Dallas VAMC for ischemic heart disease.  The claims file does not indicate that these records were requested or obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from all applicable facilities from May 2010 to the present.

2.  Obtain and associate with the claims file the Veteran's treatment records from the Dallas, Texas VAMC from January 1996 and for the entire year of 1997.  If no records are available, a negative response must be obtained and associated with the claims file.  If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.

3.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


